MEMORANDUM **
Satvinder Kaur, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision summarily affirming the Immigration Judge’s (“IJ”) denial of her application for asylum and withholding of removal and for relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence an adverse credibility determination, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and we deny the petition.
Substantial evidence supports the IJ’s adverse credibility finding. The IJ offered specific, cogent reasons for his findings based on inconsistencies between petitioner’s testimony and application that go to the heart of her asylum claim, including whether she was raped, whether her brothers were shot, and whether her hus*96band was involved in political activities in India. See id. at 1043.
Because petitioner failed to show that she was eligible for asylum, it follows that she did not satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
In addition, substantial evidence also supports the denial of relief under CAT. See id. at 1157.
Pursuant to Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), petitioner’s motion for stay of removal included a timely request for stay of voluntary departure. Because the stay of removal was continued based on the government’s filing of a notice of non-opposition, the voluntary departure period was also stayed, nunc pro tunc, to the filing of the motion for stay of removal and this stay will expire upon the issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.